Citation Nr: 0915495	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-25 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a dental disorder, 
including for Department of Veterans Affairs (VA) treatment 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1971 
and from October 1972 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2007, the Veteran testified before the 
undersigned via videoconference.


FINDINGS OF FACT

1.  The Veteran does not have chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, 
temporomandibular articulation, loss of the ramus, loss of 
the condyloid/coronoid process, loss of the hard palate, loss 
of teeth due to loss of substance of the body of the maxilla, 
or loss of the maxilla due to either of his periods of 
service.

2.  The Veteran had a VA dental examination and treatment in 
October 1971.

3.  The Veteran filed the current claim for dental treatment 
in October 2005.

4.  The Veteran does not have treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, or 
periodontal disease due to service.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder, to 
include for outpatient treatment purposes, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in October 2005 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show to 
in order to substantiate a service connection claim.  He was 
asked to provide additional information and evidence 
regarding his dental claim.

In March 2006, the Veteran was provided with notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As such, adequate VCAA notice was provided prior to the 
initial August 2006 adjudication of the Veteran's claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examination was conducted by a medical professional, who 
reviewed the claims folder, examined the Veteran, and 
provided a conclusion based upon the record.  As such, it is 
adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

I.  Applicable Law and Regulations

Pertinent regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the Veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).  Certain principles 
apply to specific dental conditions noted at entry and 
treated during service.  38 C.F.R. § 3.381(d).  The following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) 3rd molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(e).

It is noted that the dental conditions for which service-
connected compensation benefits are available are set forth 
under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  
Diagnostic Code 9900 contemplates chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible.  Diagnostic 
Codes 9901 and 9902 address loss of the mandible.  Diagnostic 
Codes 9903 and 9904 concern nonunion and malunion of the 
mandible, respectively.  Diagnostic Code 9905 addresses 
temporomandibular articulation and limited jaw motion.  
Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, 
and Diagnostic Codes 9908 and 9909 address loss of the 
condyloid/coronoid process.  Diagnostic Codes 9911 and 9912 
concern loss of the hard palate.  Loss of teeth is 
contemplated under Diagnostic Code 9913, and loss of the 
maxilla is addressed under Diagnostic Codes 9914 and 9915.  
Finally, Diagnostic Code 9916 concerns malunion or nonunion 
of the maxilla.

The Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  Therefore, the Board will address both.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.


I.  Service Connection for a Dental Disability

The Board notes that the Veteran was awarded service 
connection for a healed fracture of the maxilla in a November 
1971 rating decision.  A noncompensable evaluation is 
assigned, and the disability is rated, by analogy, under the 
criteria of 38 C.F.R. § 4.150, Diagnostic Code 9916 (2008).  
38 C.F.R. § 4.20 (2008).  The evaluation assigned to this 
disability is not an issue that is before the Board.

The Veteran was awarded service connection for a healed 
fracture of the maxilla following a fall during service in 
December 1970.  Service records show the Veteran fell from 
the wing of an aircraft and suffered a nasal fracture and a 
fracture of the maxilla.

A review of the record shows the Veteran has missing teeth.  
The Veteran entered his first period of service in July 1966.  
Dental examination dated that month shows teeth numbers 1, 7, 
16, 17, and 32 were missing.  Separation examination in March 
1971 shows the Veteran was missing teeth numbers 1, 7, 16, 
17, and 32.  The Veteran's October 1971 VA treatment record 
noted the same missing teeth.  All records from the Veteran's 
second period of service show he was missing teeth numbers 1, 
7, 16, 17, and 32, including the June 1987 separation 
examination report.

The Veteran reported during his November 2005 VA examination 
that tooth number 7 broke off during service, when he 
sustained the fall from an aircraft.  However, the Board 
finds that all of the service records indicated that the 
Veteran was already missing tooth number 7 when he entered 
service.  Such was noted on his entrance examination in July 
1966, and it was shown that there was a bridge on that tooth.  
Furthermore, records documenting his fall and injuries show 
no evidence of loss of any teeth.  As such, the Board finds 
that the Veteran's statements contending that he broke tooth 
number 7 during service are not credible.  The credible 
evidence of record demonstrates that the Veteran was missing 
this tooth when he entered service.  Since the Veteran was 
missing these teeth prior to his service, service connection 
is not warranted.

Private treatment records dated in February 2007 show the 
Veteran was diagnosed with abscesses of teeth numbers 2 and 
3.  Those teeth were then extracted.  The Veteran has 
contended that the extraction of these teeth is related to 
his in-service fall and injury.

Pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9913 (2008), 
loss of teeth is only service-connected if it is due to the 
loss of substance of the body of the maxilla or mandible 
without loss of continuity.  The Note following the rating 
criteria specifies that the ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.  Id.

First, the Board finds that the evidence shows removal of the 
Veteran's teeth numbers 2 and 3 is not due to bone loss.  
While the November 2005 VA examination was conducted prior to 
the extraction of these teeth, it is noted that bone 
examination revealed no pathology other than periodontal 
problems.  X-rays were taken.  The examiner opined that the 
loss of upper maxillary molars from endodontic and 
periodontal problems would not be associated with the 
Veteran's accident, since these teeth were protected from the 
fall by anterior teeth and maxillae buffering the impact to 
the posterior teeth.  Teeth numbers 2 and 3 are both 
maxillary molars.

Furthermore, the examiner then opined that the etiology of 
the Veteran's dental problems would be related to a high 
caries index and susceptibility to periodontal problems.

Private treatment records show that in June 2004, the Veteran 
was found to have a small periodontal abscess adjacent to 
tooth number 2.  An August 2005 private record shows there 
was a pocket on tooth number 2, and tooth number 3 was 
treated with Arestin.  A February 2007 private treatment 
record shows the Veteran complained of pain in two teeth for 
a couple of weeks.  X-rays revealed furcation of tooth number 
3.  Teeth numbers 2 and 3 were diagnosed as being abscessed.  
Both teeth were then extracted.

Based on this evidence, the Board finds that service 
connection for the loss of teeth numbers 2 and 3 is not 
warranted.  These teeth were not extracted until nearly 
twenty years after separation from service and more than 
thirty years after the Veteran's injury in service.  
Furthermore, the VA examiner opined that the loss of 
maxillary molars would not be related to this injury in 
service.  Finally, the cause of the Veteran's current dental 
problems is shown to be due to a high caries index and 
susceptibility to periodontal problems.  The private 
treatment records show the teeth were both found to be 
abscessed prior to their extraction.  All records are 
entirely negative for any evidence of bone loss, and there is 
no competent evidence that the loss of these teeth was due to 
bone loss.  The competent evidence of record indicates the 
Veteran's current dental problems are due to periodontal 
disease, which is not considered disabling.  Regarding teeth 
numbers 2 and 3, the diagnosis was abscess.

The Veteran has contended that the removal of these teeth was 
due to his injury in service, when he incurred a nasal 
fracture and a fracture of the maxilla.  However, the Veteran 
does not have the medical knowledge or training to provide a 
competent opinion as to the etiology of a dental disorder.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007).  For this, the 
Board must rely on the opinion of a medical professional.  
Here, that medical professional found that the Veteran's 
current dental problems are not related to his service.

The Veteran has not contended that he currently has any other 
dental disability for which service connection may be 
awarded.  38 C.F.R. § 4.150.  The record establishes that the 
Veteran does not suffer from any additional dental 
disabilities, other than that already subject to service 
connection.

As such, the Board finds that the competent evidence 
preponderates against a finding that the Veteran has any 
dental disability, other than the already service-connected 
healed fracture of the maxilla.  While he has experienced the 
loss of two teeth since service, it was not due to bone loss 
and not due to the injury in service.  Therefore, the 
evidence preponderates against the Veteran's claim, and it 
must be denied.


II.  VA Dental Treatment

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  The Veteran's service 
records from his first and second periods of service show 
treatment for caries, including for many teeth that were 
normal upon entry.

One-time dental treatment (Class II), is available to 
veterans with a service-connected, noncompensable dental 
disability.  The Veteran was separated from his first period 
of service prior to October 1, 1981.  Therefore, he had one 
year in which to apply for his one-time dental treatment.  
The Veteran underwent this one-time treatment in October 
1971.  The report of his examination is contained in the 
claims file.  As such, he is not entitled to any additional 
treatment under the criteria of 38 C.F.R. § 17.161(b) with 
regard to his first period of service.

For the Veteran's second period of service, he separated 
after September 30, 1981.  As such, he had to submit an 
application for the one-time treatment within 90 days of 
discharge.  The Veteran did not submit a claim for dental 
treatment following his second period of active duty until 
October 2005, more than ten years after separation.  As such, 
he is not entitled to this one-time treatment following 
discharge from his second period of service.  38 C.F.R. 
§ 17.161(b).

Dental treatment is also available for those veterans with a 
service-connected, noncompensable dental disability that 
resulted from combat wounds or service trauma.  This includes 
any treatment that is reasonably necessary for the correction 
of such service-connected noncompensable condition or 
disability.  38 C.F.R. § 17.161(c).

In this respect, the Board finds that the Veteran is entitled 
to any dental treatment that is reasonably necessary for the 
correction of his service-connected healed fracture of the 
maxilla, which the record shows was due to service trauma.  
However, the November 2005 VA examiner indicated that the 
Veteran's maxillary fracture and healing were well within 
normal limits.  He then noted that the healing of the 
maxillae and treatment had been resolved.  A review of all 
other dental treatment records shows the Veteran has not 
complained of or been shown to have residuals of his fracture 
of the maxilla.  The November 2005 VA examiner determined 
that the fracture had resolved.  Finally, the VA examiner 
opined that all of the Veteran's current dental problems were 
not related to his accident in service.  They were, instead, 
related to a high caries index and susceptibility to 
periodontal problems.  This is a competent opinion, and there 
is no competent opinion of record stating otherwise.  

While the Veteran believes that his current dental problems 
are due to this trauma in service, he is not competent to 
provide such an opinion.  Jandreau v. Nicholson, supra.  
Similarly, his sisters who submitted statements in November 
2007 attesting to the excellent dental health in his family 
are not competent to relate his dental problems to service.  
The competent evidence shows that treatment of these 
problems, which include extractions, bridges, caries, 
fillings, root canals, fractures, and chipping, is not 
reasonably necessary for the correction of the Veteran's 
service-connected healed fracture of the maxilla.  Therefore, 
entitlement to VA dental treatment for these dental problems 
is not warranted.  38 C.F.R. § 17.161(c).

In conclusion, the evidence of record does not support a 
grant of entitlement to service connection for a dental 
disability, including for outpatient treatment purposes for 
any teeth or dental disorder as a result of the Veteran's 
service.

There is no other basis for a grant of dental treatment under 
38 C.F.R. § 3.381.  As such, the Veteran is not entitled to 
VA dental treatment.  38 C.F.R. § 17.161(c).

As the evidence preponderates against the Veteran's claim of 
entitlement to service connection for a dental disability, 
including for VA treatment purposes, the claim is denied.


ORDER

Service connection for a dental disorder, including for VA 
treatment purposes, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


